Citation Nr: 0033516	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-11 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Service connection for headaches.

2.  Service connection for urethral strictures.

3.  Service connection post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active duty from August 1960 to July 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
headaches, denied service connection for urethral stricture, 
and denied service connection for PTSD (claimed as a nervous 
condition).  In July 2000 a hearing was held at the St. 
Petersburg, Florida RO  before C.W. Symanski, who is the 
Veterans Law Judge rendering the final determination in this 
claim, and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
2000).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, and for reasons more fully 
explained below, a remand is required.  

Headaches

Service medical records show that the veteran was treated for 
complaints of migraine headaches on several occasions during 
service.  He was hospitalized in January 1962 for treatment 
for headaches, and the diagnosis was migraines, cause 
unknown.  His separation examination was negative for any 
complaints or findings of headaches.  In July 2000 the 
veteran testified that that he had headaches since his 
separation from service.  He also testified he received 
treatment for his headaches right after service, and that had 
tried to obtain treatment records from the doctors (Dr. 
Milton Jones and Dr. Spalding) but he did not know if Dr. 
Jones was still around, and indicated that he had been trying 
to contact Dr. Spalding since 1994.  He reported receiving 
treatment for his headaches at the VA in August 1998 and was 
prescribed medication, which he still took.  

A review of the medical evidence of record shows that there 
is no medical opinion as to whether the veteran's current 
headaches are related to what he was treated for in service; 
thus he should be scheduled for a VA examination.  Also it 
appears that there may be treatment records pertaining to the 
veteran's headaches that the RO should attempt to obtain, 
including from Dr. Jones and from the VA.

Urethral Strictures

Service medical records show that on the veteran's entrance 
examination in August 1960, there were no complaints or 
findings of urethral strictures.  During service, he reported 
that he was treated for a ureteral stricture as a child.  He 
was hospitalized in January 1963 and April 1964 with a 
diagnosis of stricture of the urethra, and underwent dilation 
of the urethra on both occasions.  Prior to separation, in 
May 1964 it was noted that the veteran had "stricture of 
urethra, congenital" that existed prior to service and was 
aggravated by service.  On his separation examination it was 
noted that he had "urethral stricture, dilated once, 16 June 
1963" and "cytoscopy, dilation of urethra, urethrotomy, 
meatolomy [sic], April 14, 1964".  

The veteran testified in July 2000 that he was circumcised 
when he was 8 years old and was not aware of a ureteral 
problem, and never had had to "dilate".  He claimed he 
first realized the ureteral stricture after an accident in 
service where he reportedly fell off a generator and ruptured 
the urethra.  Likewise, the record reflects that during 
service, in January 1964, the veteran reported falling off 
the generator and experiencing pain in the urethra.  

The Board notes that it is unclear as to whether the veteran 
currently has a urethral disability.  Finally, it is unclear 
as to whether any current urethral disability is related to 
what he was treated for in service.  Accordingly, the veteran 
should be scheduled for a VA examination.  

In July 2000 the veteran testified that he had been seeing a 
doctor for his urethral stricture at Bay Pines VA Medical 
Center "for the last year".  Also, on a VA discharge 
summary dated in August 1998 it was noted that the veteran's 
diagnoses upon discharge included "urethral stricture" and 
he was to be scheduled by Urology for dilatation of the 
urethral stricture.  Thus, it appears that there are VA 
treatment records pertaining to the veteran's urethral 
stricture that have not yet been obtained.  As VA treatment 
records are considered to be constructively of record, and 
may be relevant to the instant claim, the RO should obtain 
complete VA treatment records.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

PTSD

The veteran contends that he has PTSD based on a sexual 
assault that reportedly occurred during his active service.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).

The Board notes that although the veteran has reported a 
stressor event (sexual assault) that reportedly occurred 
during his service, and a VA discharge summary provided a 
diagnosis of PTSD, what is missing from the record is 
credible supporting evidence that the claimed in-service 
stressor occurred.  

As the veteran's alleged stressor reportedly involved a 
personal assault, the RO must follow special evidentiary 
development procedures and considerations.  In reviewing the 
record it does not appear that the RO considered all of the 
special evidentiary procedures for PTSD claims based upon 
personal assault that are set out in the VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, para.5.14(c).  

The general M21-1 provisions on PTSD claims in para. 5.14 
require that: "[i]n cases where available records do not 
provide objective or supportive evidence of the alleged in- 
service stressor, it is necessary to develop for this 
evidence." MANUAL M21-1, Part III, para. 5.14(b)(3).  It is 
further noted that with respect to personal-assault PTSD 
claims, more particularized requirements are established 
regarding the development of "alternative sources" of 
information as service records "may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault and domestic violence, do not file official reports 
either with military or civilian authorities."  MANUAL M21-1, 
Part III, para. 5.14(c)(5); see also Patton v. West, 12 Vet. 
App. 272 (1999).  The Court has held that the provisions of 
para. 5.14(c) are substantive rules that are the equivalent 
of VA regulations.  See YR v. West, 11 Vet. App. 393 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  In that regard, the 
should attempt to obtain the veteran's service personnel 
records.  

The record reflects that the veteran testified that he was 
stationed at 29 Palms in California on an "escape and 
evasion" course (for POW training) in the desert when the 
assault occurred, but could not remember the month or year.  
He testified that he was sexually assaulted and beaten by 
"Sergeant Hall", and that he reported the assault, but was 
told to "be quiet".  He claimed he was then sent to Camp 
Pendelton and locked up in a padded cell, and when he 
returned he was transferred to another battery, where was 
given extra duty -- guard duty and mess duty.  He also 
testified that "Hall" essentially stood up in a mess hall 
and threatened to kill or lock up the veteran, and that 
Sergeant George stood up and said he could not talk about 
people like that, and a report was made of the incident 
because it was a big confrontation.  To the extent possible, 
the RO should attempt to verify the veteran's reported 
transfer to another battery.

The Board also notes that the veteran testified that he 
receives "trauma treatments" at the Bay Pines VAMC for his 
PTSD every Wednesday.  As noted above, VA records are 
considered to be constructively of record, and should 
therefore be obtained by the RO.  Bell, supra.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
headaches, urethral stricture, or PTSD 
since July 2000.  After securing the 
necessary release(s), the RO should 
obtain these records.  This should 
specifically include complete treatment 
records from Dr. Wilson and the Bay Pines 
VAMC.

2.  The RO should make another attempt to 
secure the veteran's service personnel 
records through official channels.  If 
such records are not available it should 
be so certified.  All efforts taken 
pursuant to this request should be 
documented within the claims folder.

3.  The veteran should be afforded a VA 
examination in neurology to determine the 
nature and probable etiology of his 
headaches.  The claims folder must be 
made available to and reviewed by the 
examiner.  All indicated tests and 
studies should be performed, and all 
findings should be reported in detail.  
On the basis of historical information, a 
review of the claims file and current 
clinical findings, the examiner should 
express an opinion as to whether it is at 
least as likely as not that any current 
headache disability is related to the 
migraine headaches for which he was 
treated in service.  Any opinions 
expressed should be supported by 
appropriate evidentiary references and 
rationale.  

4.  The veteran should be afforded a VA 
examination in urology to determine the 
nature and probable etiology of his 
urethral stricture disability, if any.  
The claims folder must be made available 
to and reviewed by the examiner.  All 
indicated tests and studies should be 
performed, and all findings should be 
reported in detail.  On the basis of 
historical information, a review of the 
claims file and current clinical 
findings, the examiner should be 
requested to express an opinion as to 
whether it is at least as likely as not 
that any urethral stricture disability is 
related to the urethral strictures for 
which he was treated in service.  Any 
opinion expressed should be supported by 
appropriate evidentiary references and 
rationale.  

5.  The RO should next undertake all 
evidentiary development as required by 
MANUAL M21-1, Part III, para. 5.14(c).  
All efforts taken pursuant to this 
request should be documented within the 
claims folder.

6.  Thereafter, if it is determined that 
stressor verification has been 
accomplished as provided by the specified 
manual provision, the RO should have the 
veteran undergo a VA psychiatric 
examination.  The claims folder, 
including his service medical records and 
any additional documents obtained, should 
be provided to and reviewed by the 
examiner prior to the examination so that 
the pertinent aspects of the veteran's 
military and medical history may be 
reviewed.  If PTSD is diagnosed, the 
examiner must specify for the record the 
stressors which support a diagnosis of 
PTSD.  Such tests as the examiner deems 
necessary should be performed, to include 
psychological testing.  The clinical 
findings and reasons upon which the 
opinion is based should be set forth.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

8.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


